UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF FOR THE FISCAL YEAR ENDED MARCH 31, 2010 Commission File Number 000-53182 Geo Point Technologies, Inc. (Exact name of registrant as specified in its charter) Utah 11-3797590 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 257 East 200 South, Suite 490 Salt Lake City, UT 84111 (Address of principal executive offices) (Zip Code) 801-810-4662 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Exchange Act: Title of each class Name of each exchange on which registered n/a n/a Securities registered pursuant to Section 12(g) of the Exchange Act: Common Stock, Par Value $0.001 (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined by Rule 405 of the Securities Act.Yes¨Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act.Yes¨Nox Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§229.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).Yes¨No¨ Indicate by check mark if disclosure of delinquent filers in response to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer ¨ Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox State the aggregate market value of the voting and nonvoting common equity held by nonaffiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter.As of September 30, 2009, the aggregate market value of the voting and nonvoting common equity held by nonaffiliates of the issuer was Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date.As of July12, 2010, issuer had 3,257,000 shares of issued and outstanding common stock, par value DOCUMENTS INCORPORATED BY REFERENCE:None. TABLE OF CONTENTS Page Part I Item 1 Business 1 Item 1A Risk Factors 4 Item 1B Unresolved Staff Comments 4 Item 2 Properties 4 Item 3 Legal Proceedings 5 Item 4 [Removed and Reserved] 5 Part II Item 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 5 Item 6 Selected Financial Data 6 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 7 Item 7A Quantitative and Qualitative Disclosures about Market Risk 9 Item 8 Financial Statements and Supplementary Data 9 Item 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 9 Item 9A(T) Controls and Procedures 9 Item 9B Other Information 10 Part III Item 10 Directors, Executive Officers and Corporate Governance 11 Item 11 Executive Compensation 12 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 13 Item 13 Certain Relationships and Related Transactions, and Director Independence 14 Item 14 Principal Accounting Fees and Services 14 Item 15 Exhibits, Financial Statement Schedules 15 Signatures 17 SPECIAL NOTE ABOUT FORWARD-LOOKING INFORMATION Certain statements in this Annual Report on Form 10-K are forward-looking statements.Forward-looking statements are typically identified by the use of the words “believe,” “may,” “could,” “should,” “expect,” “anticipate,” “estimate,” “project,” “propose,” “plan,” “intend,” and similar words and expressions.Statements that describe our future strategic plans, goals, or objectives are also forward-looking statements.Such forward-looking statements involve known and unknown risks, uncertainties, and other factors that may cause our actual results, performance, or achievements to be materially different from any future results, performance, or achievements expressed or implied by such forward-looking statements.The forward-looking statements included in this report are made only as of the date of this report. i PART I ITEM 1.BUSINESS History Geo Point Technologies was formed as a DBA of our founder, William Lachmar, in 1997 and then incorporated under the laws of California in 2002.In October 2006, we changed our state of incorporation from California to Utah by merging with our wholly owned Utah subsidiary formed for that purpose.As used in this report, the terms “we,” “us,” and “our” refer to Geo Point Technologies, Inc., a corporation organized under Utah law. Current Activities In May 2010, we entered into a share exchange agreement with GSM Oil Holdings Limited (“GSM Oil Holdings”), a limited liability company organized in Cyprus, and Summit Trustees PLLC, a Utah professional limited liability company, to acquire all of the issued and outstanding stock of GSM Oil Holdings.GSM Oil Holdings is in the process of acquiring Sinur Oil LLP (“Sinur Oil”) through its wholly owned Dutch subsidiary, GSM Oil B.V.Sinur Oil LLP is a development-stage oil refining company with operations in southern Kazakhstan and has recently completed construction of its micro oil refinery.At closing, we will issue 26,808,000 shares of our common stock to Summit Trustees PLLC and will receive all of the outstanding shares of GSM Oil Holdings.Significant conditions to closing must be resolved before the transaction can be closed, including GSM Oil Holdings’ acquisition of Sinur Oil and our satisfactory evaluation of the assets and operations of Sinur Oil’s oil refinery. To date, our primary efforts have been in our environmental division, providing historical site data searches, preliminary investigation and drilling, site characterization modeling, regulatory agency liaison, and full environmental clean-ups using such methods as vapor extraction, air sparging, bio-remediation, ORC (Oxygen Release Compound) and HRC (Hydrogen Release Compound) injection treatment, air stripping, and ionic exchange. Our engineering division has provided consulting and compliance services for new utility installation and general site erosion control for housing tracts and updating service station underground storage tanks and dispensing systems to comply with continually changing C.A.R.B. (California Air Resources Board) regulations. Our petroleum geology division has not promoted its services to customers but has been engaged in research and development of hydrocarbon-indicating methods and technology. Upon the completion of the acquisition of Sinur Oil, we plan to shift our focus to oil refining activities.To carry out this transition, we will continue the operations of our other divisions until such time as the oil refining division is generating sufficient revenue to be self-sustaining.At that point, we will evaluate whether or not to continue the operations of our environmental, engineering, and petroleum geology divisions or to focus all of our resources on our petroleum refining division. Corporate Objective We intend to become an oil refiner through our acquisition of Sinur Oil.The Sinur Oil refinery is located in Karatau, Kazakhstan.The refinery is designed to process crude oil into diesel, gasoline, and mazut, a fuel oil.We would then market and sell the refined products domestically, as well as export them to the surrounding region. 1 Business Strategy Our primary objective will be the achievement of profitability and self-sustaining growth by: ● sourcing high-quality crude oil at favorable prices from local oil fields; ● refining oil at our Karatau, Kazakhstan, micro-refinery; and ● selling the finished products, which consist of diesel, petroleum, and mazut, both to domestic and international customers. The Sinur Oil Plant at Karatau The site of the Sinur Oil refinery was previously a fuel depot.It was acquired by the Sinur Oil principals in 2007.Since then, it has been remodeled and enhanced to turn it into a fully functional oil refinery.The plant is expected to produce approximately 25,000 tons annually of refined products.The micro-refinery is based on technology that has been in use since the 1990s and is currently deployed in over a dozen micro refineries throughout Kazakhstan.The refinery is located in Karatau, Kazakhstan, which is about 50 miles from Taraz, the fifth largest city in Kazakhstan.The existing infrastructure, which includes electrical supply, water, boiler room, reservoirs, pipeline access, rail access, and administrative buildings, should be able to support an increase in refining activity.Throughout Kazakhstan there are several smaller oil fields, similar to one of Sinur Oil’s current suppliers, Turan Barlau, that are looking for access to refineries, but do not produce sufficient volume to supply larger refineries. The technology for the main refining stack has been provided by Montazh-Engineering LLP, a Kazakh company.It relies on electromagnetic induction instead of traditional open-flame combustion as its major heat source.We believe that this new “green” technology provides the following advantages over traditional refineries: · Environmentally Friendly - The absence of emissions from combustion products results in a cleaner, less-polluted environment. · Consistency – The induction heater enables operators to adjust temperatures with more precision than oil-fired furnaces, resulting in a more consistent and uniform finished product. · Reduced Labor – The highly automated process requires fewer employees to oversee and make adjustments. · Safety – The absence of an open flame combined with lower excess pressure, compared to other refining technologies, offers a safer work environment for plant operators. · Energy Efficiency – Oil-fired furnaces lose large amounts of heat through exhaust fumes, resulting in heat transfer efficiencies of less than 60%.The electromagnetic inductors, on the other hand, can convert electrical energy into heat at over 98% efficiency on-site. · Cost Savings – Plant construction requires a fraction of the initial capital expenditures necessary for the traditional billion dollar refineries. · Modularity - The modular design of the micro-refinery enables it to be expanded in relatively brief time (6-9 months) by constructing additional refining stacks.This also allows one stack to be shut down for maintenance independently of the others, allowing the plant to remain in operation, as compared to the large-scale refineries that have to completely shut down annually for up to 30 days at a time to perform maintenance. 2 Competition Petroleum refining and marketing is highly competitive.Within Kazakhstan, there are three major refineries – Shymkent, Pavlodar, and Atyrau – that supply the majority of the country’s refined petroleum needs.The Shymkent refinery is located in southern Kazakhstan within 200 kilometers of the Sinur Oil refinery in Karatau.The other major Kazakh refineries in Pavlodar and Atyrau are located more than 1,500 kilometers away.There are also several smaller micro-refineries, similar to Sinur Oil’s, throughout Kazakhstan. Russia supplies significant quantities of refined products to the Kazakhstan market.Russian refineries have supplied, on a regular basis, products that are not available or are in short supply from Kazakhstan refineries.Russian refineries emerge as competitors in the southern Kazakhstan market primarily when supply and demand, currency imbalances, or differing interpretations of applicable legal and tax requirements create opportunities for them to export bulk products into the region. The principal competitive factors that would affect our refining operations are crude oil and other feedstock costs, refinery efficiency, refinery product mix and product distribution, and transportation costs.Certain competitors have refineries that are larger and more complex and, as a result, could have lower per unit costs or higher margins per unit of throughput.Sinur Oil has no crude oil reserves and does not plan to engage in exploration at this time.We believe that we will be able to obtain adequate crude oil and other feedstock at generally competitive prices for the foreseeable future. Manufacturing Capacity and Suppliers The main piece of equipment for the Sinur Oil refinery, the refining stack, was produced by and bought from Montazh-Engineering LLP, a Kazakh company.There are other producers of similar micro-refining equipment in Kazakhstan that Sinur Oil evaluated before deciding to use Montazh-Engineering.If Sinur Oil were to expand its refining capacity, it could take up to a year for Montazh-Engineering to produce and install more refining stacks. To operate profitably, it is important that Sinur Oil have a reliable supply of quality crude oil for its refining activities.Sinur Oil has entered into an agreement with the Turan Barlau oil field, located in southern Kazakhstan, to provide enough crude to keep Sinur Oil operating at current maximum capacity. Governmental and Environmental Regulation Sinur Oil’s operations are subject to various levels of government control and regulation in Kazakhstan.We plan to focus on compliance with all legal requirements in the conduct of our operations and employ business practices that we consider to be prudent under the circumstances in which we operate.In Kazakhstan, legislation affecting the oil and gas industry is under constant review for amendment or expansion.Pursuant to such legislation, various governmental departments and agencies have issued extensive rules and regulations that affect the oil and gas industry, some of which carry substantial penalties for failure to comply.These laws and regulations can have a significant impact and could adversely affect our profitability by increasing the cost of doing business and by imposition of new taxes, tax rates, and tax schemes.Inasmuch as new legislation affecting the industry is commonplace and existing laws and regulations are frequently amended or reinterpreted, we are unable to predict the future cost or impact of complying with such laws and regulations. 3 We do not expect that any of these government controls or regulations will affect projects in which we participate in a manner materially different than they would affect other projects of similar size or scope of operations.All current legislation is a matter of public record, and we are not able to accurately predict what additional legislation or amendments may be enacted.Governmental regulations may be changed from time to time in response to economic or political conditions. One of the conditions to closing the Sinur Oil acquisition is that Sinur Oil obtain a general refinery license from the government of Kazakhstan.This license will allow Sinur Oil to sell the finished products it refines itself, as well as allow it to buy and sell petroleum products from other suppliers.Once the plant was completed and Sinur Oil was fully capitalized, the license application was submitted to the government and is now pending. Research and Development To date, our research and development activities have focused on developing, improving, and testing our hydrocarbon-indicating technology and related components.We are dedicating our expenditures in the areas of base research for equipment design and enhancement of application interpretation capability.Research and development expenses for the years ended March 31, 2010 and 2009, were $37,042 and $2,451, respectively. Employees We currently have one full-time employee.After completion of the acquisition, it is anticipated that we will have approximately 40 employees. Office and Facilities Our executive offices are located at 257 East 200 South, Suite 490, Salt Lake City, Utah 84111.Our telephone number at that address is 801-810-4662, and our facsimile number is 801-820-3070. ITEM 1A.RISK FACTORS Not applicable. ITEM 1B.UNRESOLVED STAFF COMMENTS Not applicable. ITEM 2.PROPERTIES Our executive offices are currently located in office space that has been made available to us by a non-related party free of charge.We cannot be sure that this space will remain available to us or will continue to be sufficient for our needs.We rent our environmental remediation offices in Santa Ana, California, on a month-to-month basis, which means that we could choose to leave or the property owner could require us to leave with one month’s notice.Our current rental payment is approximately $1,000.00 per month. 4 ITEM 3.LEGAL PROCEEDINGS We are not a party to any legal proceedings and no legal proceedings have been threatened by us or, to the best of our knowledge, against us. ITEM 4.[REMOVED AND RESERVED] PART II ITEM 5.MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Common Stock Our common stock has been quoted on the Over-the-Counter Bulletin Board since May 14, 2009.The following table sets forth for the period indicated the high and low closing sales prices for our common stock as quoted under the symbol GNNC on the Over-The-Counter Bulletin Board: Low High 2010: Second Quarter (through July 12, 2010) $3.00 $3.00 First Quarter 1.40 3.00 2009: Fourth Quarter 1.33 1.33 Third Quarter 1.33 1.33 Second Quarter 1.24 1.33 First Quarter 1.05 1.36 As of July12, 2010, we had 3,257,000 shares of common stock issued and outstanding.Of those shares, 3,000,000 shares are held by William C.
